DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and after writing of the data is completed, writing invalid data to remaining pages of a last specific block of the multiple specific blocks, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device before erasing;” and “and after writing of the data is completed, writing invalid data to the remaining pages of the single specific block, or keeping the remaining pages blank and not storing data from the host device according to the write command of the host device before erasing”. It is not clear if “before erasing” pertains to all the written data in the access mode or the invalid/blank pages and whether no more stores are done in the first access mode until the written data is subsequently erased. The specification does not provide further clarification as it contains language similar to the claims. Claims 13 and 18 contain similar limitations with the same issue.
Claims 2-12, 14-17, and 19-20 depend on claims 1, 13, and 18 inherent the same issues are rejected for the same reasoning.
Claims 2 and 3 recite the limitations “wherein the step of using one of the first access mode, the second access mode, the third access mode and the fourth access mode comprises”. It should probably be “further comprises”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of copending Application No. 17394427 in view of Baca (US 20200089407 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the limitations of the current application would be obvious over the Copending Application as shown in the example claims in the table below in view of Baca. The claims of the Copending Application don’t explicitly disclose but Baca teaches “using one of a first access mode, a second access mode, a third access mode and a fourth access mode to write data from the host device to the flash memory module, wherein the data is all data in a specific zone” ([Baca abstract, 0019, 0027, Figs. 3A-3D] receive a write request for a first zone of the two or more zones of the namespace, determine if the first zone can accommodate the write request, and span the write request across a second zone of the two or more zones of the namespace if the first zone cannot accommodate the write request).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of copending Application No. 17394427 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
copending Application No. 17394427
1. A control method applied to a flash memory controller, wherein the flash memory controller is configured to access a flash memory module, the flash memory module comprises a plurality of blocks, and each block comprises a plurality of pages; the control method comprising: receiving a settling command from a host device, wherein the settling command configures at least one portion of the flash memory module as a zoned namespace, wherein the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; 
using one of a first access mode, a second access mode, a third access mode and a fourth access mode to write data from the host device to the flash memory module, wherein the data is all data in a specific zone; 



if the first access mode is used: writing the data to multiple specific blocks of the flash memory module in sequence according to a sequence of logical addresses of the data; and after writing of the data is completed, writing invalid data to remaining pages of a last specific block of the multiple specific blocks, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device before erasing; if the second access mode is used: writing the data to the multiple specific blocks of the flash memory module in sequence according to the sequence of the logical addresses of the data, wherein only after writing of the data is completed, the remaining pages of the last specific block are allowed to be written by data in another zone; Page 54 of 64if the third access mode is used: writing the data to a single specific blocks of the flash memory module in sequence according to the sequence of the logical addresses of the data; and after writing of the data is completed, writing invalid data to the remaining pages of the single specific block, or keeping the remaining pages blank and not storing data from the host device according to the write command of the host device before erasing; if the fourth access mode is used: writing the data to the single specific block of the flash memory module in sequence according to the sequence of the logical addresses of the data, wherein only after writing of the data is completed, the remaining pages of the single specific block are allowed to be written by data in another zone.
1. A control method applied to a flash memory controller, wherein the flash memory controller is configured to access a flash memory module, the flash memory module comprises a plurality of planes, each plane comprises a plurality of blocks, and each block comprises a plurality of pages; the control method comprising: receiving a settling command from a host device, wherein the settling command configures at least one portion of the flash memory module as a zoned namespace, wherein the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; 
configuring the zoned namespace to plan a plurality of first super blocks, wherein each first super block comprises multiple blocks respectively located in at least two planes, and a number of blocks within each first super block is determined according to a size of each zone and a size of each block; 
receiving data corresponding to a specific zone from the host device, wherein the data is all data of the specific zone; referring to a sequence of logical addresses of the data, to sequentially write the data into a specific first super block of the plurality of first super blocks of the flash memory module; and after writing of the data is completed, writing invalid data to remaining pages of a last block within the specific first super block, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device before erasing.


A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804

Allowable Subject Matter
Claims 2-12, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112 issues addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding zone namespaces and access modes.
US 20220206696 A1
US 20210255803 A1
US 20200409601 A1
US 20200089407 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132